Citation Nr: 0517377	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-05 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
1, 2000 for the award of service connection for residuals of 
gunshot wound to the abdomen, status post lysis of adhesions 
and bowel obstruction.

2.  Entitlement to an effective date earlier than September 
1, 2000 for the award of service connection for venous 
insufficiency of the right leg.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1965 to June 
1968. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
September 2003, the Board remanded the issues for further 
development.  

In his January 2003 Form 9 Appeal, the veteran appears to be 
raising a claim of entitlement to an effective date earlier 
than September 1, 2000 for service connection for venous 
insufficiency of the leg.  The Board hereby refers this 
matter to the RO for appropriate action.  

The issue of entitlement to an effective date earlier than 
September 1, 2000 for the award of service connection for 
venous insufficiency of the right leg is addressed in the 
REMAND portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Board in a May 1986 decision denied the veteran's 
claim for service connection for a stomach disorder.  

2.  The veteran did not attempt to reopen his claim for 
service connection for residuals of gunshot wound to the 
abdomen, status post lysis of adhesions and bowel obstruction 
prior to September 1, 2000.  


CONCLUSION OF LAW

An effective date earlier than September 1, 2000, for the 
grant of service connection for residuals of gunshot wound to 
the abdomen, status post lysis of adhesions and bowel 
obstruction, is not warranted.  38 U.S.C.A. §§ 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.400, 20.1100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a March 
2004 VCAA letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in March 2004 which was 
after the July 2002 rating decision on appeal.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the March 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  Neither the appellant 
nor his representative has indicated, and there is otherwise 
no indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Furthermore, in an April 
2005 statement, the veteran indicated that he had no 
additional evidence to submit.  

Under these circumstances, the Board finds that adjudication 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant.

Analysis

The veteran asserts that he is entitled to an earlier 
effective date for the grant of service connection for 
residuals of gunshot wound to the abdomen, status post lysis 
of adhesions and bowel obstruction.  In his January 2003 
appeal, the veteran indicated that the effective date should 
go back to November 1968, and his September 2002 notice of 
disagreement he asked that it go back to July 1985.  

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
The effective date of a reopened claim based on new and 
material evidence received after the final disallowance shall 
be the date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication from, or action by, a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2004).  When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the claims file shows that the veteran filed an 
initial claim for service connection for residuals of gunshot 
wound to abdomen, on July 24, 1968.  However, the RO denied 
that claim in a November 1968 rating decision.  The veteran 
did not appeal the decision and it is now final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In July 1985, the 
veteran attempted to reopen his claim for a stomach disorder, 
which was denied in a July 1985 rating decision.  The veteran 
appealed this decision, and Board denied the veteran's 
service connection claim for a stomach disorder in May 1986.  
The veteran expressed disagreement with that decision, as 
evidenced by his July 1986 statement, July 1986 statements 
from his family members, and the veteran's September 1986 
letter to Congress.  Nevertheless, the Board May 1986 
decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  The veteran was advised that he had to submit new 
and material evidence to reopen the claim.  A September 1988 
letter showed that the veteran was seeking help in filing for 
nonservice-connected benefits.  

On September 1, 2000, the veteran filed an application to 
reopen his service connection claim for residuals of gunshot 
wound to the abdomen, status post lysis of adhesions and 
bowel obstruction.  As such, the effective date of any 
subsequent awards of service connection for residuals of 
gunshot wound to the abdomen, status post lysis of adhesions 
and bowel obstruction can be no earlier than the date of 
receipt of the application to reopen the abdomen claim.  

The September 1, 2000 application is the earliest evidence of 
record of the veteran's intent to reopen his service 
connection claim for residuals of gunshot wound to the 
abdomen, status post lysis of adhesions and bowel 
obstruction.  There simply is no evidence on file showing the 
veteran's intent to reopen a claim for service connection for 
his abdomen, following the May 1986 Board decision, prior to 
September 1, 2000.  Nor is there any evidence in the claim 
folder prior to September 1, 2000 indicating that the veteran 
intended to file to reopen his service connection claim for 
his abdomen.   

Accordingly, the veteran's claim for an effective date 
earlier than September 1, 2000, for the grant of service 
connection for residuals of gunshot wound to the abdomen, 
status post lysis of adhesions and bowel obstruction must be 
denied.  


ORDER

The claim for effective date earlier than September 1, 2000, 
for the grant of service connection for residuals of gunshot 
wound to the abdomen, status post lysis of adhesions and 
bowel obstruction, is denied.


REMAND

The claims folder shows that a claim was received in July 
1985 for the veteran's left leg disorder, which was denied in 
a July 1985 rating decision.  The veteran filed an appeal, 
and a May 1986 Board decision denied his service connection 
claim for a left leg disorder.  By a Decision Review Officer 
decision in July 2002, service connection for venous 
insufficiency of the right leg was granted as secondary to 
the gunshot wound of the abdomen.  In the Statement of the 
Case it was indicated that the basis for the assignment of 
the effective date of September 1, 2000 was that the veteran 
did not previously submit new and material evidence with 
regard to his right leg disability.  However, since there was 
no actual claim for a right leg disability, but rather a left 
leg disability, the matter needs to be returned to the RO for 
clarification as to the basis for the assignment of the 
effective date of September 1, 2000 for the award of service 
connection for venous insufficiency of the right leg.  

Accordingly, this matter is REMANDED to the RO for the 
following:

The veteran and his representative should 
be furnished a supplemental statement of 
the case which explains the basis for the 
determination that the veteran's claim of 
entitlement to an effective date earlier 
than September 1, 2000 for the award of 
service connection for venous 
insufficiency of the right leg was 
denied.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


